Citation Nr: 1141090	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 30, 2006, for the grant of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in a December 2001 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1969 to February 1972, and in the Army from January 1980 to January 1983, with National Guard service from April to October 1984 and June to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Roanoke, Virginia, RO.


FINDINGS OF FACT

1.  In December 2001 and January 2002 rating decisions, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal those decisions, and they became final.

2.  The December 2001 and January 2002 rating decisions, which denied service connection for bilateral hearing loss, were reasonably supported by the evidence then of record; it is not shown that the applicable statutory or regulatory provisions existing at that time were ignored or incorrectly applied; and the appellant has failed to allege any kind of error of fact or law in those decisions which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

3.  The Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss on March 30, 2006.

4.  Evidence showing that the Veteran had a bilateral hearing loss disability was not produced until December 3, 2003, and thus, entitlement to service connection did not arise until that date.  

CONCLUSIONS OF LAW

1.  The December 2001 and January 2002 rating decisions denying service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2011).

2.  The December 2001 and January 2002 rating decisions which denied service connection for bilateral hearing loss were not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).

3.  The criteria for an effective date earlier than March 30, 2006, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the effective date assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the U.S. Court of Appeals for Veterans Claims held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), outpatient treatment records from the Washington VA Medical Center (VAMC), and private treatment records, and the Veteran was afforded a VA examination in May 2007.  

With regard to the CUE aspect of this case, the Court has held that "as a matter of law, the VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Therefore, to the extent that the Veteran's claim for an earlier effective date is based upon his allegation of CUE in the December 2001 and January 2002 rating decisions, additional notification or development of the claim is not warranted.  

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  Thus, a prior final RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a).

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis in original).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).


If a claimant-appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error which, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision maker(s), or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, supra.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran filed an original claim of entitlement to service connection for bilateral hearing loss in May 2001.  The claim was denied in a December 2001 rating decision.  The RO confirmed its denial of benefits in a January 2002 rating decision after receiving additional service records.  He did not file a timely appeal, and the December 2001 and January 2002 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In March 2006, the Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss, and the RO, after reviewing new and material evidence which had been received into the record, granted the claim in the September 2007 rating decision that is the subject of this appeal.  A 10 percent evaluation was assigned, effective from March 30, 2006, the date of receipt of the Veteran's claim for service connection.  

The Veteran contends that the effective date should go back to the date of his original claim of entitlement to service connection in May 2001.  Specifically, he contends that the RO failed in its duty to assist by not affording him a VA examination at that time, and that if he had been afforded an examination, his claim for service connection would have been granted in the 2001 rating decision.    

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran alleges that CUE was present in the December 2001 and January 2002 rating decisions, as described above.  

For the reasons discussed below, however, the Board finds that the December 2001 and January 2002 rating decisions denying service connection for bilateral hearing loss were not clearly and unmistakably erroneous.  

First, the correct facts, as they were known at the time, were available to the RO.  The RO had in its possession the Veteran's STRs showing mild hearing loss, but no hearing loss disability, during active service.  It sent a letter to the Veteran in October 2001 requesting evidence showing a current hearing loss disability, but the Veteran did not identify any such evidence.  There is no contention by the Veteran that the RO did not have access to any pertinent evidence.  Rather, the Veteran argues that an examination should have been undertaken by the RO, and that failure to request such an examination constituted a failure to fulfill its duty to assist.  However, as noted above, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen, 9 Vet. App. at 424 (1996); Caffrey v. Brown, supra.  

Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied.  Both the 2001 and 2002 rating decisions include a specific finding that, although mild hearing loss was demonstrated during active service, there was no evidence of a current disability.  Thus, the RO did not fail to consider whether any nexus existed between symptoms in service and any post-service treatment for hearing loss, as there was no documented post-service treatment to consider.        

Therefore, because the December 2001 and January 2002 rating decisions were supported by the evidence of record as analyzed under the law in effect at the time, those rating decisions, which denied service connection for bilateral hearing loss, were within the bounds of sound judgmental discretion.  Under those circumstances, the Board finds that neither the December 2001 nor the January 2002 rating decision was a product of CUE. 

The next question before the Board is whether there is any testimonial evidence in the claims file which can reasonably be construed as a request to reopen the claim of entitlement to service connection for bilateral hearing loss prior to the filing of the written request to reopen which was received on March 30, 2006.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to March 30, 2006, indicating an intent to reopen a claim of entitlement to service connection for bilateral hearing loss.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

The Veteran in this case was awarded service connection for schizophrenia in a February 1972 rating decision, evaluated at 50 percent, effective from February 17, 1972, and at 10 percent from July 1, 1976.  Therefore, 38 C.F.R. § 3.157 would potentially be applicable as to a claim for service connection for bilateral hearing loss, but that is not the case herein.  

A review of the record prior to March 2006 (the currently assigned effective date for bilateral hearing loss) reveals an audiogram conducted at Scott & White, a private treatment facility, in December 2003.  It did demonstrate a hearing loss disability, as defined by VA regulations.  Moreover, there are no records of treatment or hospitalization for a hearing loss disability at a VA or uniformed services facility prior to 2006.  Therefore, 38 C.F.R. § 3.157 is inapplicable in the present case.

The Board must now determine the date upon which entitlement arose.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, March 30, 2006) or the date upon which entitlement arose controls, and is the appropriate effective date.  

The March 30, 2006, effective date currently assigned is the date the RO received the Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss.  As noted, the Veteran's STRs showed mild hearing loss, but not a hearing loss disability as defined by VA regulations.  The first post-service documentation of a hearing loss disability is the December 2003 audiogram conducted at Scott & White.  Although the results are in graph form, and the specific numerical results of the test were not recorded, the graph clearly shows that at least one of the auditory thresholds in the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) was at 40 decibels or greater.      

The Board finds that December 3, 2003, the date of the audiogram that first showed a current hearing loss disability, is the date on which entitlement arose, because it was not until that date that evidence was received showing that the Veteran had a current disability.  Accordingly, the presently assigned effective date of March 30, 2006, remains correct, because it is the later of the two dates under consideration.  Thus, the criteria for an earlier effective date have not been met.    

As noted above, the date of claim was March 30, 2006.  The date entitlement arose was December 3, 2003.  Under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  For the reasons already discussed, an effective date prior to March 30, 2006, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).


ORDER

Clear and unmistakable error was not committed by the RO in the December 2001 and January 2002 rating decisions which denied service connection for bilateral hearing loss, and the appeal as to CUE is denied.  

Entitlement to an effective date earlier than March 30, 2006, for the grant of service connection for bilateral hearing loss is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


